DETAILED ACTION
In this Office Action, amended claims 1-2 and 4-8, filed on July 9th, 2021, were evaluated following a non-final Office Action mailed on April 13th, 2021. Claim 3 was cancelled by amendment on July 9th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities: 
Claim 4, lines 5-6 “configured to detect a pulse wave in a first portion and a second portion downstream of the first portion of an artery” should apparently read “configured to detect a pulse wave in a first portion and a second portion, downstream from the first portion, of an artery” to be grammatically correct and read more clearly; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitation “each of the first pulse wave sensor and the second pulse wave sensor respectively configured to detect a pulse wave in a first portion and a second portion 
For purposes of examination, the claim will be read as if it were written “the first pulse wave sensor and the second pulse wave sensor configured to detect a pulse wave in a first portion and a second portion downstream of the first portion of an artery respectively”.
Regarding claim 6, the term “the processor further programmed to act as a first blood pressure calculation unit” lacks proper antecedent basis. As a result, it is unclear what “processor further programmed to act as a first blood pressure calculation unit” the claim is referring to, and if the “processor further programmed to act as a first blood pressure calculation unit” is the same processor as “the processor” in claims 1 and 4. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written “the processor is further programmed to act as a first blood pressure calculation unit”, such that the claim refers to the processor of claim 1 and 4.
Similarly regarding claim 7, the claim limitations and “the processor further programmed to act as a pressure control unit” and lack proper antecedent basis. As a result, it is unclear what “processor further programmed to act as a pressure control unit” the claim is referring to, and if this processor is the same as “the processor” of claim 1 and 4. Furthermore, it is unclear if the claim is attempting to claim multiple processors (i.e. one processor “programmed to act as the control unit and first blood 
For purposes of examination, the claim will be read as if it were written:
“the body motion detection sensor and the processor programmed to act as the first control unit and the first blood pressure calculation unit are mounted on the main body
wherein the processor is further programmed to act as a pressure control unit configured to supply air to the fluid bag to control pressure, and a second blood pressure calculation unit configured to calculate blood pressure based on pressure in the fluid bag by oscillometric method.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1 – previously cited), referred to hereafter as Matsumura, in view of Yamashita et al. (US 20120203119 A1 – previously cited), referred to hereafter as Yamashita, and Abe (US 20160183880 A1 – cited by applicant), referred to hereafter as Abe.
The claims are generally directed towards: a pulse wave measurement device comprising: 
a belt to be mounted around a measurement site of a subject; 
at least one pulse wave sensor mounted on the belt, the at least one pulse wave sensor configured to detect a pulse wave of an artery passing through the measurement site; 
a pressing member having an inflatable and/or deflatable structure mounted on the belt, the pressing member configured to vary a pressing force to press the at least one pulse wave sensor against the measurement site; 
a body motion detection sensor configured to detect a presence or absence of body motion of the subject; and 
a processor programmed to act as a control unit to: 

set the pressing force of the pressing member to a second pressing force lower than the first pressing force and higher than zero when there is a body motion of the subject, to interrupt the measurement of a pulse wave, 
after the measurement is interrupted, upon determining that (i) a standby time having a predetermined length has not elapsed since the interruption of the measurement and (ii) a state of the body motion of the subject has transitioned to a state of no body motion, return the pressing force of the pressing member from the second pressing force to the first pressing force, to resume the measurement of a pulse wave, and 
after the measurement is interrupted, upon determining that the standby -2-Application No. 16/441,084time having the predetermined length has elapsed since the interruption of the measurement, set the pressing force of the pressing member from the second pressing force to zero, to end the measurement of a pulse wave.
Regarding claim 1, Matsumura teaches a pulse wave measurement device (Figure 27) comprising: a belt (180) to be attached around a measurement site (shown in Figure 13; element 500 is measurement site; paragraph 0093); pulse wave sensors (shown in Figure 12, elements 20 and 30) which are mounted on the belt (180) and detect pulse waves of an artery (shown in Figure 13; element 510 is artery) passing through the measurement site (500; paragraph 0098); a pressing member (191) having an inflatable and/or deflectable structure that is mounted on the belt (181), the pressing member configured to vary a pressing force to press the pulse wave sensors against the measurement site (shown in Figure 24; paragraph 0144); and a control unit (130) that varies and sets the pressing force generated by the pressing member (paragraph 0144) to a first pressing force (Figure 24, S311). 
Yamashita teaches a method of detecting sensor abnormalities (Figure 15) during an oscillometric blood pressure measurement (process shown in Figure 13) comprising: depressurizing a pressure cuff to a predetermined pressure (ST35) when the pressure values of two pressure sensors do not fall within reference values (ST25; paragraph 0147). This would result in a cuff pressure which is lower than a first cuff pressure, but higher than zero. Yamashita further teaches that the sensor abnormality which triggers the depressurization may be caused by body movement, or the like (paragraph 0148). Therefore, Yamashita teaches setting a pressing force of a pressing member to a second pressing force lower than a first pressing force and higher than zero when a sensor abnormality, such as body movement, is detected. 

Therefore, Matsumura in view of Yamashita teaches a belt to be mounted around a measurement site of a subject (Matsumura paragraph 0093); at least one pulse wave sensor mounted on the belt, the at least one pulse wave sensor configured to detect a pulse wave of an artery passing through the measurement site (Matsumura paragraph 0098); a pressing member mounted on the belt, the pressing member configured to vary a pressing force to press the at least one pulse wave sensor against the measurement site (Matsumura paragraph 0144); and a processor programmed to act as a control unit configured to: set the pressing force of the pressing member to a first pressing force when there is no body motion of the subject to perform measurement of a pulse wave with the at least one pulse wave sensor (Yamashita Figure 13; ST11d – “NO”) and set a pressing force of the pressing member to a second pressing force lower than the first pressing force and higher than zero when there is body motion of the subject to interrupt measurement of a pulse wave (Yamashita Figure 13; ST11d – “YES”). However, Matsumura in view of Yamashita fails to teach: a body motion detection sensor configured to detect a presence or absence of body motion of the subject; and after the measurement is interrupted, upon determining that (i) a standby time having a predetermined length has not elapsed since the interruption of the measurement and (ii) a state of the body motion of the subject has transitioned to a 
Abe (Figure 2) teaches a method for saving power on a pulse measurement device comprising detecting a motion state using a body motion detection unit (S11; body motion detection unit shown in Figure 1, element 15; paragraph 0031 and 0061), executing pulse wave measurements when no motion is detected (S12), and stopping pule wave measurement when body motion is detected (S16; paragraph 0051). Furthermore, Abe (Figure 3) teaches that the when a motion signal is acquired (S111), it must maintain an amplitude below a predetermined threshold (S112) for a first predetermined period of time (S113), in order to be determined that the pulse measurement device is in a non-motion state, and must maintain an amplitude above a second predetermined threshold of time (S115; may be the same as the first threshold time) in order to be determined in a motion state (paragraph 0064-0073).  Therefore, Abe teaches a body motion detection unit configured to detect a presence or absence of motion of the subject, measuring a pulse wave with a pulse wave sensor when there is no body motion, and ending a pulse wave measurement when there is body motion for a predetermined period of time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse wave measurement device of Matsumura in view of Yamashita to include the body motion detection sensor of Abe. Doing so would allow the abnormality detection of Yamashita (Figure 15) to rely on a body motion signal (which is indicated as a potential sensor abnormality by Yamashita) instead of a pressure signal (Yamashita paragraph 0148). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita and Abe to 
Claim 8 recites a method using the same structural elements recited in claim 1 to measure a pulse wave at a measurement site. Therefore, the above cited sections of Matsumura, as modified by Abe and Yamashita, disclose a method comprising the steps recited in claim 8.
Regarding claim 2, Matsumura in view of Yamashita and Abe teaches the pulse wave measurement device according to claim 1. Furthermore, Matsumura teaches the pulse wave measurement device having a display for displaying the pulse wave measurement (Figure 27; element 150; paragraph 0072). However, Matsumura in view of Yamashita and Abe does not explicitly teach a display unit configured to display that the measurement of the pulse wave is interrupted due to detection of the body motion of the subject. 
Yamashita teaches displaying a message when an abnormality has occurred when measuring the blood pressure (paragraph 0069). Therefore, Yamashita teaches a display unit configured to display that the measurement of the pulse wave is interrupted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita and Abe to display that the 
Regarding claim 4, Matsumura teaches first and second pulse wave sensors (20 and 30) which are mounted on the belt (180) in a state of being spaced apart from each other in a width direction of the belt (shown in Figure 12; paragraph 0097), each of the first pulse wave sensor and second pulse wave sensor configured to detect pulse waves at portions of an artery (shown in Figure 13; element 510 is artery) passing through the measurement site (500; paragraph 0098). Therefore, Matsumura in view of Yamashita and Abe teach all the structural elements of claim 4. 
	Regarding claim 5, Matsumura (Figure 27) teaches the pressing member (191) including a fluid bag (paragraph 0094) capable of pressing the both the first and second pulse wave sensors against the measurement site while varying an individual pressing force (shown in Figure 24) in order to detect an optimum pulse wave (paragraph 0144). Therefore, Matsumura in view of Yamashita and Abe teaches the pulse wave measurement device according to claim 4, wherein the pressing member includes an element configured to press the first pulse wave sensor and the second pulse wave sensor with a pressing force, and the control unit sets the first pressing force of the pressing member to individual values with respect to the first pulse wave sensor and the second pulse wave sensor.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1), referred to hereafter as Matsumura, in view of Yamashita (US 20120203119 A1) and Abe (US 20160183880 A1 – cited by applicant), as applied to claim 4, in further view of Suzuki et al. (US 20060200011 A1 – previously cited), referred to hereafter as Suzuki. 
Regarding claim 6, Matsumura in view of Yamashita and Abe teaches the pulse wave measurement device of claim 4. However, Matsmura in view of Yamashita and Abe fails to teach a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation between pulse transit time and blood pressure based on pulse transit time 
Suzuki teaches an apparatus for health management (Figure 22) comprising a method of determining a pulse transit time between a first (114) and second (124) pulse wave sensor (paragraph 0163), and calculating a blood pressure using a predetermined correspondence equation between a first pulse wave signal and a second pulse wave signal (paragraph 0074-0075). Therefore, Suzuki teaches a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation between pulse transit time and blood pressure based on pulse transit time being a time difference between a first pulse wave signal and a second pulse wave signal respectively output in time series by the first pulse wave sensor and the second pulse wave sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita and Abe to include the calculation of a pulse transit time, and a blood pressure calculation unit that calculates blood pressure from a predetermined correspondence equation between pulse transit time and blood pressure, as taught by Suzuki. Doing so allow the device of Matsumura in view of Yamashita and Abe to determine the blood pressure of a subject using the pulse transit time, increasing the accuracy of its blood pressure measurements.
Regarding claim 7, Matsumura (Figure 13) teaches the pressing member of the pulse measurement device being a fluid bag (191) provided along the belt (paragraph 0094) and a pressure control unit (Figure 25, element 132 and 184) that supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099).  In addition, Matsumura teaches a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura also teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that 
Yamashita teaches an electric sphygmomanometer being implemented into a wrist worn device (Figure 17) wherein the main body (10), containing a CPU configured to control various unit and processing for control and calculations of the device (paragraph 0046), is integrally attached to the cuff (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita, Abe, and Suzuki to incorporate the further teachings of Yamashita and have the main body CPU, comprising the body motion detection unit, the control unit, the first blood pressure calculation unit, pressure control unit, and second blood pressure unit, being integrally attached to the belt. Doing so would increase the portability of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s amendments to claim 1, 4, and 6 have been considered. Objections to claims 1 and 6 have been withdrawn. However, continued objection to claim 4 is articulated in the “Claim Objections” section above.
Applicant’s amendments to claims 1, 6, 7, and 8 were deemed sufficient to avoid interpretation of the claims under 35 U.S.C. 112(f). As a result, interpretation of claim terms in claims 1, 6, 7, and 8 under 35 U.S.C. 112(f) have been withdrawn. 
Applicant’s arguments in regards to claim rejection under 35 U.S.C. 112(b) have been considered. Upon further consideration by the Examiner, continued rejection of claim 4 in light of the amended claim language is articulated in the “Claim Rejections – 35 U.S.C. 112(b)” section above, due to indefiniteness in the claim language surrounding which portions the two pulse wave sensors are configured to detect pulse wave from. Examiner notes that the claim is still being interpreted as discussed in the interview, and as disclosed in Figure 3 and paragraph 0060 in the Applicant’s specification. Furthermore, claims 6 and 7 are also rejected under 35 U.S.C. 112(b) due to issues of antecedent basis introduced by the claim amendments.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered:
Firstly, Examiner disagrees with the assertion that “as discussed and agreed upon during the interview the applied art does not disclose and would not have rendered obvious, the features” amended into claim 1 and 8. No such agreement was made during the interview, as evidenced by the Examiner Interview Summary Record mailed June 30th, 2021. Rather, Examiner merely acknowledged differences in the standby time (as explained verbally by the Applicant’s attorney), and the cited prior art of Matsumura in view of Abe and Yamashita, as recited in the non-final Office Action mailed on April 13th, 2021 . Examiner did not indicate that the applied art would not have rendered obvious the features currently amended into the claim, and rather indicated that the amended claim limitations were indefinite and would require further consideration once the language was made clearer. 
 Furthermore, regarding the Applicant’s argument, the Applicant correctly states that Abe does not explicitly teach the concept of once the measurement is interrupted due to the body motion, determining: (i) whether the standby time having a predetermined length has elapsed since the interruption of the measurement and (ii) whether the state of the body motion has transitioned to the state of no body motion, to automatically either resume the measurement by changing the pressing force from the second pressing force to the first pressing force or to automatically end the 
Continued rejection of claims 1-2, and 4-8 are articulated in the “Claim Rejections – 35 U.S.C. 103” section above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791               
                                           

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791